TAYLOR, Judge.
This is an appeal from the denial of a Rule 20 petition, Ala.Temp.R.Crim.P. In that petition, appellant requests that he be granted an out-of-time appeal.
The state, in its brief, recognizes the well-established rule set out in Griffin v. Illinois, 351 U.S. 12 (1956), that an indigent defendant has a constitutional right to appeal, to have competent representation on appeal, and to have a free transcript on appeal. The state further recognizes that “the traditional relief available on coram nobis [since replaced by Rule 20 petitions] has been expanded to include a belated or out of time appeal where necessary to insure justice and fairness. Longmire v. State, 443 So.2d 1265 (Ala.1982); Brown v. State, 460 So.2d 263 (Ala.Cr.App.1984).” Jones v. State, 495 So.2d 722, 723-24 (Ala.Cr.App.1986). The state, as does this court, considers the facts in the instant case more deserving than the ones in Jones, supra, for an out-of-time appeal. Therefore, the state, in effect concedes this point.
Accordingly, this cause is reversed and remanded with instructions that appellant be granted an out-of-time appeal and that a transcript be ordered and counsel appointed.
REVERSED AND REMANDED.
All the Judges concur.